Citation Nr: 0724334	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  06-20 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

2.  Entitlement to an increased evaluation for lumbar spine 
degenerative disc disease, currently evaluated as 40 percent 
disabling.

3.  Entitlement to an increased evaluation for status-post 
right knee sprain with meniscus tear, status-post partial 
meniscectomy, chrondromalacia of the patella, and 
degenerative arthritis with residual pain and limitation of 
motion, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from December 1978 
to August 1997.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In his substantive appeal, the veteran raised a claim for 
entitlement to service connection for a total disability 
rating based on individual unemployabiltiy.  This issue is 
referred to the RO for action deemed appropriate. 


FINDINGS OF FACT

1.  The competent evidence of record indicates that bilateral 
carpal tunnel syndrome is related to active service.

2.  Lumbar spine degenerative disc disease (lumbar spine 
disability) is manifested by unfavorable ankylosis of the 
thoracolumbar spine and bilateral lumbosacral radiculopathy 
with pain and weakness.

3.  At the October 2006 Board hearing, prior to the 
promulgation of a decision in the appeal, the veteran 
withdrew his appeal as to the issue of entitlement to an 
increased evaluation for status-post right knee sprain with 
meniscus tear, status-post partial meniscectomy, 
chrondromalacia of the patella, and degenerative arthritis 
with residual pain and limitation of motion (right knee 
disability).


CONCLUSIONS OF LAW

1.  Bilateral carpal tunnel was incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  The criteria for a 50 percent evaluation for a lumbar 
spine disability have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2006).

3.  The criteria for separate 10 percent evaluations for 
right lower extremity radiculopathy as a neurological 
component of lumbar spine disability have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.71a, 4.124a, Diagnostic Codes 5243, 8523, 8623, 8723 
(2006).

4.  The criteria for separate 10 percent evaluations for 
right lower extremity radiculopathy as a neurological 
component of lumbar spine disability have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.71a, 4.124a, Diagnostic Codes 5243, 8523, 8623, 8723 
(2006).

5.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to an increased 
evaluation for a right knee disability have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim for entitlement to 
service connection for bilateral carpal tunnel syndrome and 
for an increased evaluation for a lumbar spine disability, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication of the veteran's claims, a February 2004 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although the letter did not 
notify the veteran of effective dates or the assignment of 
disability evaluations, there is no prejudice to the veteran 
with respect to the claim for entitlement to service 
connection because the claim on appeal is being granted in 
full.  With respect to the claim for entitlement to an 
increased evaluation for a lumbar spine disability, there is 
no prejudice to the veteran because "[i]n cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated-it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled."  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The letter also 
essentially requested that the veteran provide any evidence 
in his possession that pertained to these claims.  38 C.F.R. 
§ 3.159(b)(1).  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although 
the veteran submitted additional evidence to the Board at the 
October 2006 Hearing, the veteran waived his right to have 
the RO readjudicate his claim with the additional evidence.  
See 38 C.F.R. § 20.1304(c) (2006).  There is no indication in 
the record that any other additional evidence relevant to the 
issues decided herein is available and not part of the claims 
file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 
473.

Service connection for bilateral carpal tunnel syndrome

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order to establish service connection for a claimed disorder, 
the following must be shown:  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A service entrance examination noted normal upper 
extremities.  In a June 1977 service record, the veteran 
reported left hand swelling and a prior injury.  There was a 
deformity of the proximal phalanx index finger.  Another June 
1977 service record showed a crushing injury to the index and 
middle finger of the left hand.  An x-ray of the left hand 
was negative.  In a July 1977 service medical record, the 
veteran reported tenderness of the left index finger.  In 
December 1979 service records, the veteran reported pain and 
swelling of the left hand small finger.  There was a prior 
jamming injury.  An x-ray showed questionable fracture of the 
distal end of the proximal phalange.  Another x-ray showed an 
old avulsion fracture of the left middle phalanx.  Another 
December 1979 x-ray of the left hand was negative.  A 
February 1980 x-ray of the left little finger was negative 
for fracture.  But there was soft tissue swelling at the 
proximal interphalangeal joint.  

In a March 1986 service medical record, the veteran 
complained of re-injuring his left wrist.  An x-ray ruled out 
fracture.  The assessment was soft tissue injury.  July 1988 
service records noted the veteran complained of pain and 
swelling of the small finger on the right hand.  The 
assessment was avulsion fracture.  An x-ray showed a small 
bone fragment posterior to the head of the middle phalanx, 
consistent with an old fracture fragment but no other 
abnormalities.  An August 1988 service record noted the 
veteran was status-post right little finger mallet deformity.  
In a September 1988 service record, the veteran complained of 
left elbow and hand pain.  X-rays were negative and the 
assessment was bursitis.  An x-ray showed a small chip and a 
few osteophytes off the distal interphalangeal joint.  In a 
May 1997 report of medical history, the veteran reported 
swelling of the hands.  A May 1997 service discharge 
examination noted normal upper extremities.  

A November 1997 VA general medical examination was conducted.  
The veteran reported weakness of the hands and an inability 
to grip like he used to.  Upon examination, the hands were 
normal.  The veteran was able to make a fist, the fingernails 
were curved as with club fingers, and the grip was 25% below 
normal.  The diagnosis was hypertrophic arthritis of the 
hands with decreased strength.  A later x-ray impression was 
normal hands.

A January 2003 private medical record indicated the veteran 
reported a history of intermittent but severe hand pain that 
was associated with numbness.  Upon examination, there was a 
markedly positive Phalen at the wrist, good motor strength, a 
noticeable Dupuytren contracture in the palmar aspect of the 
hand at the level of the 4th digit, and intact sensory exam.  
A July 2003 private record noted the veteran reported 
paresthesias of the bilateral hands for one year, gradually 
progressive, right worse than left.  Upon motor nerve, 
sensory nerve, and electromyography (EMG) studies, the 
assessment was moderate, bilateral carpal tunnel syndrome at 
the wrists, right worse than left, with mild chronic 
denervation.  

In an August 2003 private medical record, the veteran 
reported pain of the hands and fingers.  The diagnosis was 
moderate to severe bilateral carpal tunnel syndrome.  In a 
June 2004 private record, the veteran reported bilateral hand 
numbness.  Examination showed significant Dupuytren's 
contracture of the right hand, markedly positive Tinel and 
Phalen at both wrists, and hypesthesia in the palmar surface 
of the hand, thumb, index, and third digits, bilaterally.  A 
July 2004 private record indicated that carpal tunnel surgery 
was recommended.  In a March 2005 private record, the veteran 
reported bilateral hand pain and numbness.  Carpal tunnel 
release was recommended.  An April 2005 private record showed 
the veteran underwent left wrist medial nerve decompression 
at the carpal tunnel.  April and May 2005 private records 
assessed status-post left carpal tunnel release.  

In an August 2005 VA medical record, the past medical history 
include bilateral carpal tunnel syndrome.

A November 2005 VA joints examination was conducted upon a 
review of the claims file.  The veteran reported intermittent 
pain and numbness in the bilateral hands.  The diagnosis was 
bilateral carpal tunnel syndrome, status post-operation on 
the left.  The examiner noted that the veteran reported hand 
and wrist numbness during service and injuries due to 
parachute jumps.  The examiner also noted that the veteran 
did repetitive work because he currently worked in computer 
repair.  The examiner opined that he could not provide an 
opinion regarding service connection without resorting to 
mere speculation.  A November 2005 VA peripheral nerves 
examination was conducted upon a review of the claims file.  
Wrist examinations were within normal limits.  The diagnosis 
was wrist pains with normal bulk, strength, and sensation, as 
likely as not from military service. 

A November 2005 VA medical record diagnosed bilateral carpal 
tunnel syndrome.  Another November 2005 VA record noted 
numbness of the bilateral hands.  

In a September 2006 letter, a private physician stated that 
upon a review of the veteran's military records and the 
current medical records, the inservice complaints were 
clinically similar to the veteran's current carpal tunnel 
syndrome.  

In an October 2006 VA medical record, the veteran reported 
swelling and pain of his hands during service.  The examiner 
noted that upon a review of the records, the veteran had been 
seen for swelling, weakness, numbness, and tingling of the 
hands during service but that x-rays were normal.  When the 
veteran finally received proper testing, i.e. nerve 
conduction studies, carpal tunnel syndrome was diagnosed.  
The examiner found that the current pain, swelling, and 
weakness of the bilateral hands was directly due to bilateral 
carpal tunnel syndrome, and were exactly the same findings 
and symptoms present during service.  

At the October 2006 Board hearing, the veteran stated that 
his hand pain and numbness began in the 1970's and 1980's.  
He reported that during service, he was conducted repetitive 
work such as working with equipment.  The pain and numbness 
was intermittent and sometimes he would lose strength in his 
hands.  The veteran also stated that the hand symptoms were 
present from service discharge until diagnosis of carpal 
tunnel syndrome.  

The Board finds that the evidence of record supports a 
finding of service connection for bilateral carpal tunnel 
syndrome.  There is a current diagnosis of bilateral carpal 
tunnel syndrome.  Degmetich v. Brown, 104 F.3d 1328, 1333 
(1997) (holding that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation).  
In addition, although carpal tunnel syndrome was not 
diagnosed during service, there were reports of hand pain and 
swelling.  Hickson, 12 Vet. App. at 253 (holding that service 
connection requires medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury).  In addition, the other evidence of record 
indicates that the veteran's current carpal tunnel syndrome 
is related to active service.  Hickson, 12 Vet. App. at 253 
(holding that service connection requires medical evidence of 
a nexus between the claimed in-service disease or injury and 
the current disability).  Bilateral carpal tunnel syndrome 
was diagnosed in July 2003, about 6 years after service 
discharge.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the veteran failed to provide evidence that demonstrated 
continuity of symptomatology and failed to account for the 
lengthy time period of no clinical documentation of 
disorder).  Medical records from 1997 and 2003 showed 
subjective complaints of hand weakness, pain, and numbness.  
Moreover, the veteran asserted that his bilateral hand 
symptoms were continuously present from service discharge 
until the diagnosis.

Importantly, although a November 2005 VA joints examiner 
indicated that a opinion regarding a relationship to service 
required speculation, a November 2005 VA peripheral nerves 
examiner found that it was "as likely as not" that the 
veteran's current wrist symptoms were related to service.  
Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (holding 
that the Board may appropriately favor the opinion of one 
competent medical authority over another); Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (holding that factors for 
assessing the probative value of a medical opinion include 
the physician's access to the claims file and the 
thoroughness and detail of the opinion).  In October 2006, 
upon review of the veteran's service medical records, a VA 
physician found that the veteran's current carpal tunnel 
syndrome was present during service, but went undiagnosed.  
Prejean, 13 Vet. App. at 448-9.  Accordingly, because the 
evidence of record demonstrates that bilateral carpal tunnel 
syndrome is related to active service, service connection is 
warranted.  


Increased evaluation for lumbar spine disability

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994). 

By an April 1998 rating decision, the RO granted service 
connection for low back pain with radiculopathy and marked 
limitation of motion and assigned a 40 percent evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293-5292, effective 
September 1, 1997.  In December 2003, the veteran filed a 
claim for entitlement to an increased evaluation for a lumbar 
spine disability.  In a July 2004 rating decision, the RO 
confirmed the 40 percent evaluation under Diagnostic Code 
5293-5292.  In the March 2006 statement of the case, the RO 
rated the veteran's lumbar spine disability as degenerative 
disc disease and confirmed the 40 percent evaluation.


In a January 2003 private medical record, the veteran 
reported low back pain.  In an August 2003 private record, 
the veteran reported significant low back pain with 
intermittent radiating pain of both lower extremities.  He 
reported that upon flare-ups, his back became crooked and he 
had significant muscle spasm.  Recent EMGs and nerve 
conduction studies showed moderate chronic left L5 
radiculopathy and a moderate chronic bilateral lumbosacral 
radiculopathy.  Upon examination, there was tenderness to 
palpation of the lumbar spine, a restricted of range of 
motion, negative straight leg raise bilaterally at 90 
degrees, negative Patrick sign, and a negative Lasegue sign.  
There was good motor strength, 2+ symmetric reflexes, and 
gait within normal limits.  An August 2003 magnetic resonance 
imaging (MRI) report showed rather significant disk 
dessication at L2-3, L3-4, L4-5, and L5-S1, with annular 
tears throughout.  Another August 2003 private record 
assessed severe lumbar spine degenerative joint disease.  

In an August 2003 private neurological consultation, the 
veteran reported low back pain with severe radiculopathy that 
caused trouble sitting and standing.  He was sometimes forced 
to lie down in bed to try to find a position to lessen the 
pain.  MRIs revealed severe degenerative intervertebral disc 
disease.  Upon examination, the veteran was in obvious pain 
with a slowed gait.  There was 5/5 strength of the lower 
extremities and blunting of pain sensation in the L4-5 and S1 
dermatomes, particularly on the left.  Straight leg raising 
resulted in severe accentuation of the pain bilaterally, 
which indicated multiple bilateral root involvement.  The 
impression was severe degenerative intervertebral disc 
disease at every level, impingement on the nerve roots at 
multiple levels, and spinal stenosis, resulting in severe 
incapacitating low back pain. 

In an October 2003 private medical record, the assessment was 
lumbar radiculopathy.  In a December 2003 private record, the 
veteran reported lumbar spine pain of 5/10 that radiated to 
the right buttock, right posterior thigh, and right calf, and 
was constant, moderate, and sharp.  Aggravating factors 
included lifting, bending over, flexion, extension, and 
twisting, and an alleviating factor was heat.  He reported 
that his activities of daily living had been limited by pain.  
Upon examination, there was normal lumbar lordotic curve, 
limited range of motion, pain upon extension and flexion, 
tenderness of the lumbar 5th spinous process, pain over the 
lumbar paraspinal muscles, and a positive right straight leg 
raise.  The assessment was displacement of lumbar 
intervertebral disc and radicular syndrome of the lower 
limbs.  In a January 2004 private record, the diagnoses were 
radicular syndrome of the lower limbs and lumbar disc 
displacement.  

A June 2004 VA spine examination was conducted.  The veteran 
reported low back pain that radiated down the bilateral legs 
to the knees.  There was stiffness in the morning and upon 
sitting too long.  He reported flare-ups upon sitting for 
more than 30 minutes, bending, and lifting.  Alleviating 
factors included rest.  Occasionally the flare-ups were so 
bad he had to lie down and use warm heat for a couple of 
hours.  The veteran denied bowel or bladder problems or 
erectile dysfunction.  The veteran was able to walk without 
assistive devices, but stooped while walking due to pain and 
muscle spasm.  The veteran reported that pain medication had 
little effect and that he missed 4 weeks of work in the last 
year due to his low back and knee conditions.  The veteran 
denied any physician-ordered bed rest and incapacitating 
episodes in the last several months.  The veteran was able to 
perform his job as an office manager, but could not sit for 
longer than 30 minutes without standing up.  He had no 
difficulty in the activities of daily living, including 
toileting and bathing, but he was unable to participate in 
sports, run, walk for prolonged periods of time, or build 
cabinets.  Upon examination, the veteran walked slowly with a 
slightly stooped upper body.  There was no kyphosis or 
scoliosis of the spine.  Lumbar spine forward flexion was to 
40 degrees, extension was to 5 degrees, bilateral lateral 
flexion was to 20 degrees, and bilateral lateral rotation was 
to 25 degrees.  The examiner found that there was additional 
loss of lateral flexion to 10 degrees due to pain with muscle 
spasm, but repetitive use showed no other additional loss of 
motion, fatigue, incoordination, or lack of endurance.  There 
was severe tenderness at the L5-S1 paraspinal area, normal 
sensation of the lower extremities, no muscle atrophy or 
weakness, hyperactive Patella and Achilles tendon reflexes, 
and a positive Lasegue's sign, indicating radiculopathy.  The 
final diagnosis was status-post lumbar strain with 
degenerative disc disease and foraminal canal stenosis at L4-
L5 level, with residual pain and limitation of motion with 
radiculopathy.  

A June 2004 private medical record indicated the veteran was 
seen for low back and leg pain.  There was decreased lumbar 
spine range of motion, bilateral leg pain upon straight leg 
raise, negative cross over on left straight leg raise, good 
lower extremity strength, 1+ symmetric reflexes, and gait 
within normal limits.  An MRI showed a combination of 
degenerative disc disease and facet arthropathy consistent 
with broad based disc bulge, degenerative spondylotic 
spurring and degenerative facet arthropathy resulting in mild 
central and bilateral neural foraminal canal compromise at 
L2-L3 and L3-L4; degenerative disc disease and facet 
arthropathy resulting in fairly significant bilateral neural 
foraminal canal stenosis at L4-L5 without significant central 
canal stenosis; mild degenerative disc disease and facet 
arthropathy without evidence of significant central canal 
stenosis at L5-S1, with mild symmetric neural foraminal 
narrowing; and no evidence of focal disc protrusion, 
extrusion, or displaced disc fragment. 

In an October 2004 private medical record, the veteran 
reported that the prior week his back gave out, causing 
severe and agonizing pain.  Examination showed right 
paraspinous tenderness to palpation in, negative straight leg 
raising bilaterally at 90 degrees, excellent motor strength 
in both lower extremities, and tenderness just to the right 
of the midline.  The veteran walked with a hunched posture.  
In a November 2004 private record, there was a history of 
lumbar radiculopathy, degenerative joint disease, and spinal 
canal stenosis.  A back brace was prescribed.  

In the veteran's June 2005 notice of disagreement, the 
veteran reported that his posture was poor because he was 
bent over most of the time and couldn't stand up straight or 
his back would spasm.

In an August 2005 private record, it was noted that based 
upon a chronological review of the MRIs beginning in April 
1996, there was degenerative lumbar disc disease which may 
represent the source of the symptom constellation of low back 
pain, spasms, and dysthesias.

In an August 2005 VA medical record, the veteran reported 
incapacitating back pain.  The veteran reported that he could 
not sit for longer than 10 minutes without getting up to 
stand, he could only lie down on one side with his knees 
bent, and could not straighten out or the pain became 
unbearable, and he could not sleep.  He had muscle spasms 
regularly.  The veteran stated that although he had a 
sedentary job, his back pain interfered with the job because 
he could not sit for long.  He had to walk in a slightly bent 
position or the pain became severe.  Upon examination, the 
veteran walked slowly, was in obvious pain, and was slightly 
kyphotic.  Straightening up caused pain.  There was pain to 
palpation over the low back, incapacitating pain upon 
straight leg raising beyond 10 degrees, and lower extremity 
muscle strength was 5/5.  There was blunting of pain 
sensation over the L2, L3, and L4 dermatomes bilaterally in 
the lower extremities.  The diagnoses were severe lumbar 
degenerative disc disease with disc protrusions at L2-L3, L3-
L4, L4-L5, with bilateral foraminal stenoses at these 
multiple levels, and facet arthropathy, severe at all levels.  

In an August 2005 private medical record, the veteran 
reported constant back pressure and difficulty rising from a 
sitting or standing position.  He also reported pain, 
cramping, and numbness of the right lower extremity, with 
pain radiating down the posterior thigh to the knee.  Upon 
examination, flexion and extension were to 5 or 10 degrees.  
Straight leg raise on the right at 90 degrees produced right 
lower extremity numbness and there was negative cross over 
straight leg raise on the left.  There was good strength, 1+ 
reflexes, and gait within normal limits.  

In a September 2005 VA medical record, the veteran reported 
constant pain with a couple of exacerbations per month.  The 
pain was primarily located in the lower lumbar midline and a 
bit to the right with radiation to the lower ribs, right 
flank, and right buttock.  When severe, there was radiation 
into the posterior thigh to the knee.  There was mirror image 
pain on the left side of equal severity.  He also reported 
erector spinae spasms for the last 4 to 5 years which were 
increasing in severity and frequency.  The veteran was 
employed as an office manager.  Examination revealed slow and 
guarded gait with slight forward flexion and left tilt.  
Lumbar range of motion was virtually absent in flexion, 
extension, sidebending, and rotation.  Sensation was intact, 
there was normal tone and bulk of the muscles, palpation was 
positive for marked myofascial pain, and there was no gluteal 
or piriformis tenderness.  Paraspinal musculature felt firm 
and fibrotic causing the functional dextroscolisis and left 
trunk tilt.  There was no active lumbar motion due to 
muscular and ligamentous tightness.  The impression was 
severe mechanical low back pain with major myofascial pain 
component with associated degenerative changes.  A September 
2005 VA lumbar spine MRI impression was degenerative changes 
from L2 through L5. 

A November 2005 VA spine examination was conducted.  The 
veteran reported constant low back pain.  The veteran 
reported that he was in a current flare-up that had lasted 
for two months.  The veteran did not use crutches, braces, 
canes, or corrective shoes.  The veteran had missed several 
weeks of work in the past year due to his back.  He could 
only sleep for a couple of hours at a time and had to get up 
and move around.  Upon examination, forward flexion was to 15 
degrees, extension was to 0 degrees, left lateral flexion was 
5 degrees, right lateral flexion was to 0 degrees, right 
rotation was to 0 degrees, and left rotation was to 5 
degrees.  Limitation of motion was secondary to the pain.  
Repetitive motion did not increase the loss of range of 
motion.  There was painful motion, but no spasm, weakness, 
fatigue, tenderness, or lack of endurance.  The diagnosis was 
degenerative disk disease with marked residuals.  A November 
2005 VA peripheral nerves examination was conducted.  There 
was normal strength of the lower extremities.  The veteran 
walked with 10 to 15 degrees of lumbar flexion and was unable 
to move to either side or posteriorly.  Vibration was normal 
and joint sense was normal in the toes.  The diagnosis was 
low back pain with virtually absent lumbar range of motion, 
but preserved muscle bulk, strength, and sensation.  

A November 2005 VA medical record assessed multilevel 
lumbosacral degenerative disc disease and lumbosacral facet 
arthropathy.  Another November 2005 VA record noted that x-
rays showed minimal mid-lumbar levoscoliosis, mild lumbar 
spine degenerative disc disease, reasonably well-maintained 
intervertebral disc spaces, well-maintained vertebral body 
heights, and intact articulations.  In a December 2005 VA 
record, the veteran reported back pain.  Examination showed 
the veteran could not bend and touch his toes and there was a 
positive bilateral straight leg raise test.  Pain prevented a 
full assessment, but the veteran was able to ambulate 
independently.  There was numbness over the lateral surface 
of the right thigh.  The gait was stiff and slow and reflexes 
were symmetrical and normal.  The impressions were 
degenerative disc disease and mid-lumbar scoliosis.  

In his June 2006 substantive appeal, the veteran reported 
that he stooped because standing straight caused pain and 
muscle spasms.

In a July 2006 statement, the veteran's employer, a private 
physician, indicated that the veteran had been the office 
manager since March 2000.  During that time, the veteran had 
several incapacitating episodes ranging anywhere from 3 to 4 
months throughout the year.  The episodes lasted from several 
days to several weeks and greatly affected his job 
performance and duties.  During these episodes, the veteran 
was of little or no use at his normal duties and was sent 
home to bed rest.  Although the veteran was mentally capable 
of performing the job, physically he was struggling.  The 
employer stated that at that time, it was uncertain how long 
they will be able to employ him due to the back episodes 
which seemed to be increasing in frequency.  

A July 2006 VA neurological consultation was conducted.  The 
veteran reported that it was impossible to sit for more than 
a few minutes, that he could not lie flat in bed, but had to 
lie on his side with his knees bent and that he had to walk 
in a bent kyphotic position because straightening up caused 
unendurable pain.  The veteran reported that he had been 
forced to spend as long as 1 to 2 weeks in bed.  The veteran 
also reported weakness of the lower extremities and 
difficulty pushing down on the car pedals and standing on his 
heels.  The veteran was employed as an office manager but 
found it difficult or often impossible to work due to pain, 
lower extremity weakness, and an inability to sit for very 
long.  Upon examination, the veteran's gait was kyphotic and 
he could not walk more than few yards without excruciating 
pain.  Forward flexion and extension were less than 5 
degrees.  Straight leg raising to less than 5 degrees was 
impossible due to pain, there was 4/5 weakness of the 
gastrocnemius and anterior tibialis muscles, stretch reflexes 
indicated spinal stenosis, and there was blunting of pain 
sensation in the L4, L5 , and S1 dermatomal levels of the 
lower extremities.  The diagnosis was severe lumbar 
spondylosis with radiculopathies and spinal stenoses.  The 
examiner noted that at this time, the veteran was 
incapacitated for walking, sitting, and carrying on his 
normal livelihood.  It was difficult for him to sleep 
comfortably.  At an October 2006 VA neurological 
consultation, the examiner found the veteran incapacitated 
and unable to work for 10 weeks of the past year due to 
severe lumbar spondylosis, lumbar radiculopathies, and 
aggressive lumbar spinal stenosis.

At the October 2006 Board hearing, the veteran asserted that 
he had missed about 10 to 12 weeks of work due to his back 
condition in the past year.  When he is out of work he lies 
in the bed, uses a heating pad, and takes medication.  He 
stated that he could only sit for about 15 or 20 minutes and 
then he had to get up and move around and that when driving 
for long distances he had to stop and get out.  The veteran 
also reported that he could not do yard work, much physical 
activity, build cabinets like he used to, sit through a 
movie, or walk to the end of the block without back pain.  He 
also stated that the pain radiated down his legs, right more 
than left.  

Although it was prior to the filing of this appeal, VA 
recently revised the criteria for diagnosing and evaluating 
the spine, effective September 26, 2003.  See 68 Fed. Reg. 
51454-51458 (2003).  Unless clearly specified otherwise, VA 
must apply a new provision from the effective date of the 
change as long as the application would not produce 
retroactive effects.  See VAOPGCPREC 7-03; 69 Fed. Reg. 25179 
(2003).  The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  See VAOPGCPREC 3-00; 65 
Fed. Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).  The RO addressed the veteran's 
December 2003 claim for increase under both the old and the 
revised criteria.  Thus, there is no prejudice to the veteran 
for the Board to apply the regulatory revisions of September 
26, 2003 in the adjudication of this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Effective September 26, 2003, the diagnostic code for 
intervertebral disc syndrome assigned a 40 percent evaluation 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months and assigned a 60 percent 
evaluation for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2006).  An incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5243, Note (1).  If intervertebral disc syndrome is present 
in more than one spinal segment and the effects in each 
spinal segment are clearly distinct, each segment is 
evaluated on the basis of incapacitation episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(3).

Effective September 26, 2003, under the revised rating 
criteria for spine disabilities, a 40 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine; a 50 percent evaluation is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine; and 
a 100 percent evaluation is assigned for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine 
(General Rating Formula).  Normal forward flexion of the 
lumbar spine is zero to 90 degrees, extension is zero to 30 
degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the lumbar spine is 240 degrees.  
38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 
38 C.F.R. § 4.71a, Plate V (2006).  

Also under the revised rating criteria for spine 
disabilities, any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula, Note (1).  

The objective medical evidence of record indicates lumbar 
spine degenerative disc disease.  But although the veteran 
claims that he is often bed-ridden due to pain, the evidence 
of record does not show physician-prescribed bed rest.  
38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  
Accordingly, an increased evaluation for intervertebral disc 
syndrome is not warranted.  

The Board has also considered an increased evaluation under 
the General Rating Formula.  Here, the evidence of record 
shows lumbar spine forward flexion to 40 degrees in June 
2004, 5 or 10 degrees in August 2005, absent in September 
2005, 15 degrees in November 2005, virtually absent in 
November 2005, and less than 5 degrees in July 2006.  In 
addition, September and November 2005 records showed 
virtually absent lumbar spine range of motion.  In another 
November 2005 record, there was 15 degrees of flexion, but no 
extension, right lateral flexion or right lateral rotation.  
Left lateral rotation and lateral flexion were to 5 degrees.  
The evidence of record also shows a kyphotic gait and that 
the veteran is stooped and cannot straighten up due to severe 
pain and muscle spasms.  The evidence of record essentially 
shows that the veteran's lumbar spine range of motion is 
absent or almost absent, he must stand and walk in forward 
lumbar spine flexion, and he is unable to fully straighten 
his back.  The objective medical evidence of record thus most 
closely approximates unfavorable ankylosis of the lumbar 
spine.  The Board finds that the disability picture of the 
veteran's lumbar spine disability more nearly approximates 
the criteria for a 50 percent disability rating under the 
General Rating Formula.  See 38 C.F.R. § 4.7 (2006); 
38 C.F.R. § 4.71a, General Rating Formula.  Accordingly, a 50 
percent evaluation for a lumbar spine disability is 
warranted.

The Board finds that a 100 percent evaluation, however, is 
not for application because there is no evidence of ankylosis 
of the entire spine.  38 C.F.R. § 4.71a, General Rating 
Formula.

The Board has also considered whether a separate rating is 
required for any neurological component of the veteran's 
lumbar spine disability.  See 38 C.F.R. § 4.71a, General 
Rating Formula, Note (1).  Paralysis, neuritis, and neuralgia 
of the anterior tibial (deep peroneal) nerve are assigned a 0 
percent evaluation for mild incomplete paralysis, a 10 
percent evaluation for moderate incomplete paralysis, a 20 
percent evaluation for severe incomplete paralysis, and a 30 
percent evaluation for complete paralysis, with dorsal 
flexion of the foot lost.  38 U.S.C.A. § 4.124a, Diagnostic 
Codes 8523, 8623, 8723.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  38 C.F.R. § 4.124a.  Here, the veteran has 
consistently reported lumbosacral pain that radiated down the 
bilateral thighs to the knees, right worse than left.  
Recently he reported lower extremity weakness and pain.  
Clinical findings consistently indicate a neurological 
involvement due to positive straight leg raise test, 
hyperactive reflexes, and positive Lasegue's sign.  Recently, 
a VA examiner noted weakness of the gastrocnemius and 
anterior tibialis muscles.  In addition, diagnostic testing 
such as EMGs, MRIs, nerve conduction tests, and x-rays, has 
shown bilateral lumbosacral radiculopathy.  The Board finds 
that subjective reports of pain and weakness confirmed by 
objective evidence of neurological involvement and resulting 
weakness of the affected muscles is moderate incomplete 
paralysis.  See 38 C.F.R. § 4.7; 38 C.F.R. § 4.124a, 
Diagnostic Codes 8523, 8623, 8723.  Accordingly, the veteran 
is entitled to two separate 10 percent evaluations for 
bilateral lumbosacral radiculopathy.  

The Board has also considered an increased evaluation for 
degenerative arthritis of the spine, which is rated under 
Diagnostic Code 5003.  Under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).  
But an increased evaluation was already awarded based on 
limitation of motion.  38 C.F.R. § 4.71a, General Rating 
Formula.  A separate evaluation would constitute pyramiding.  
38 C.F.R. § 38 C.F.R. § 4.14 (2006) (the evaluation of the 
same disability or the same manifestations of a disability 
under various diagnoses constitutes prohibited pyramiding); 
but see Esteban v. Brown, 6 Vet. App. 259 (1994) (finding 
that when a veteran has separate and distinct manifestations 
from the same injury he should be compensated under different 
diagnostic codes).

The Board has also considered, throughout the time period, 
the impact of functional loss, weakened movement, excess 
fatigability, incoordination, and pain.  38 C.F.R. §§ 4.40, 
4.45 (2006); see also Deluca v. Brown, 8 Vet. App. 202, 206 
(1995).  In this regard, the veteran reported constant flare-
ups and that he was unable to do sports, yard-work, run, 
walk, or build cabinets.  The objective medical evidence of 
record, however, showed that repetition did not cause 
additional limitation, fatigue, lack of endurance, or 
incoordination.  There was good strength of the lower 
extremities and no problems with toileting or bathing.  
Although there were additional muscle spasms and pain upon 
movement, those manifestations are considered within the 50 
percent evaluation.  The veteran is not entitled to an 
increased evaluation based on these provisions because the 
evidence of record shows no additional functional impairment, 
fatigability, incoordination, weakness, or pain beyond that 
already contemplated within a 50 percent evaluation.  
38 C.F.R. §§ 4.40, 4.45; see also Deluca, 8 Vet. App. at 206.

The Board has also considered the issue of whether the 
veteran's lumbar spine disability presents an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of 
extraschedular ratings is warranted.  See 38 C.F.R. 
§ 3.321(b) (2006); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  In this regard, the Board notes that although the 
evidence may show that the lumbar spine disability interfered 
with employment, it does not show interference beyond that 
contemplated in the assigned 50 percent rating.  It isn't 
clear that the employment problems are solely related to the 
lumbar spine disability, the disability has not warranted 
frequent periods of hospitalization, and the disability does 
not otherwise render impractical the application of the 
regular schedular standards.  In the absence of any 
additional factors, the RO's failure to refer this issue for 
consideration of an extraschedular rating did not prejudice 
the veteran.

Increased evaluation for right knee disorder

By a rating decision dated in July 2004, the issue of 
entitlement to an increased rating for a right knee disorder 
was denied.  The veteran perfected an appeal in June 2006 as 
to this issue.  However, in testimony before the Board in 
October 2006, the veteran stated that he wished to withdraw 
his appeal as to the issue of entitlement to an increased 
rating for a right knee disorder.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).

With regard to this issue, prior to the promulgation of a 
decision by the Board, the veteran indicated that he wished 
to withdraw his appeal.  As a result, no allegation of error 
of fact or law remains before the Board for consideration 
with regard to the issue of entitlement to an increased 
rating for a right knee disorder.  As such, the Board finds 
that the veteran has withdrawn his claim as to this issue, 
and accordingly, the Board does not have jurisdiction to 
review the appeal as to the issue of entitlement to an 
increased rating for a right knee disorder, and it is 
dismissed.

ORDER

Service connection for bilateral carpal tunnel syndrome is 
granted.

A rating of 50 percent, but no more, for a lumbar spine 
disability is granted, subject to the laws and regulations 
governing the payment of monetary benefits. 

A separate 10 percent evaluation for right lower extremity 
lumbosacral radiculopathy due to a lumbar spine disability is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits. 

A separate 10 percent evaluation for left lower extremity 
lumbosacral radiculopathy due to a lumbar spine disability is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits. 

The claim of entitlement to an increased evaluation for a 
right knee disability is dismissed.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


